Citation Nr: 0700322	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  99-00 351	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for neuropathy (paresthesia) of the 2nd, 3rd, ring, and little 
fingers of the right hand with fracture of the distal phalanx 
of the little finger from January 29, 1998 to January 30, 
2004.   
 
2.  Entitlement to an initial rating higher than 30 percent 
for neuropathy (paresthesia) of the 2nd, 3rd, ring, and little 
fingers of the right hand with fracture of the distal phalanx 
of the little finger for the period since January 31, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION


The veteran had active service from August 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO rating decision that 
granted service connection and a 10 percent rating for 
paresthesia of the 2nd and 3rd fingers of the right hand, 
effective January 29, 1998.  An October 1998 RO decision re-
characterized the veteran's service-connected right hand 
disability as paresthesia of the 2nd and 3rd fingers of the 
right hand with fracture of the distal phalanx of the little 
finger.  In May 1999, the veteran testified at a Travel Board 
hearing at the RO.  In March 2000, the Board remanded this 
appeal for further development.  

In August 2002, the Board undertook additional development of 
the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation that was later invalidated.  In February 2004, the 
Board again remanded this appeal for further development.  

A January 2005 RO decision re-characterized the veteran's 
service-connected right hand disability as neuropathy 
(paresthesia) of the 2nd, 3rd, ring, and little fingers of the 
right hand with fracture of the distal phalanx of the little 
finger, and increased the rating to 30 percent, effective 
January 31, 2004.  

In a July 2005 decision, the Board denied the veteran's claim 
for initial higher ratings for his service-connected right 
hand disability.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  A March 2006 Court order vacated the Board's 
July 2005 decision and dismissed the veteran's appeal for 
lack of jurisdiction due to his death in January 2006.  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2006.  

2.  In a March 2006 order, the Court vacated the Board's July 
2005 decision and dismissed the appeal for lack of 
jurisdiction.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal on January [redacted], 2006.  The veteran's representative 
notified the Court of his death in January 2006.  In its 
March 2006 order, after receiving notice that the veteran had 
died, the Court vacated the July 2005 Board decision, 
dismissed the appeal, and returned the case to the Board.  In 
December 2006, the Board received a copy of the veteran's 
death certificate.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).



ORDER

The appeal is dismissed.




		
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


